PER CURIAM.
Under date of December 19, 1963, we entered judgment 117 U.S.App.D.C. 190, 327 F.2d 888, enforcing the order of the Board in these cases except that insofar as the order was based in No. 17790 upon respondents therein “engaging in a lock-out while continuing to operate their establishments,” we reserved our decision and retained jurisdiction until further order of the court.
In light of the decision of the Supreme Court of the United States in N. L. R. B. v. Brown et al., 85 S.Ct. 980, the order of the Board insofar as applicable to No. 17790 is modified by deleting therefrom in paragraph 1(a) the requirement that the employers involved cease and desist from “engaging in a lock-out while continuing to operate their establishments.” As so modified the order will be enforced.
It is so ordered.